Citation Nr: 1218122	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  What evaluation is warranted for type 2 diabetes from October 27, 2006?

2.  Entitlement to service connection for hypersomolar coma, claimed as secondary to type 2 diabetes.

3.  Entitlement to service connection for renal insufficiency, claimed as secondary to type 2 diabetes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2008, the Veteran claimed entitlement to service connection for hypertension as secondary to service-connected diabetes.  In April 2008, the RO notified the Veteran that VA was not taking any action on his claim until VA reviewed a report regarding Veterans and herbicide exposure.  On review, it does not appear that further action was taken with the respect to this issue and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The record also raises the issue of entitlement to separate evaluation for diabetic neuropathy.  This issue, however, is also .not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evaluation for type 2 diabetes

In July 2007, the RO granted entitlement to service connection for type 2 diabetes and assigned a 20 percent evaluation effective October 27, 2006.  New and material evidence was added to the record within the one-year appeal period and in April 2008, the RO continued the 20 percent evaluation.  The Veteran disagreed and subsequently perfected this appeal.  Under these circumstances, the appeal is considered to stem from the initial grant of service connection.  See 38 C.F.R. § 3.156(b) (2011).  

The Veteran contends that he is entitled to a 40 percent evaluation for diabetes.  Information in the claims folder suggests that the Veteran receives treatment for his diabetes from private physicians.  The most recent private records contained in the claims folder are dated in December 2007.  Thus, the Veteran should be provided an opportunity to submit updated private medical records.  38 C.F.R. § 3.159(c)(1) (2011).  Additionally, VA medical center records were last printed in February 2008, and no medical records, to include VA medical records have been associated with Virtual VA.  On remand, relevant VA medical records should be obtained.  38 C.F.R. § 3.159(c)(2).  

The Veteran last underwent a VA examination to determine the severity of his diabetes in February 2008.  Given the Veteran's contentions and the length of time since that examination, an additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Service connection

In April 2008, the RO denied entitlement to service connection for hypersomolar coma and for renal insufficiency.  In April 2008, the Veteran submitted a statement indicating that he disagreed with the decision and felt his diabetes should be rated higher.  He stated that he went to the bathroom three or four times every night and that he spent three days in a hypersomolar coma.  He requested that VA reconsider its findings.  On review, the Veteran's statement can reasonably be construed as disagreement with the service connection denials.  See 38 C.F.R. § 20.201 (2011).

On review, a statement of the case has not been furnished on these issues and a remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask him to identify any private medical treatment provider who has  cared for his diabetes since December 2007.  The Veteran should submit an authorization for release of these records, or he may submit the records himself.

2.  The AMC/RO should request relevant treatment records from the VA Medical Center in New York, to include any associated outpatient clinics, for the period since February 2008.  All records obtained should be associated with the Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO should schedule the appellant for a VA diabetes examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

In accordance with the latest AMIE worksheets for rating diabetes, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any symptoms due to diabetes.  Any secondary conditions or diabetic complications should be identified.  A complete rationale for any opinion offered must be provided. 

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The AMC/RO must ensure that all medical examination and opinion reports comply with this remand and the questions presented herein.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of what evaluation is warranted for type 2 diabetes from October 27, 2006.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  The AMC/RO must issue a statement of the case addressing entitlement to service connection for hypersomolar coma and for renal insufficiency.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  38 U.S.C.A. § 7104 (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


